Case 2:85-cv-04544-DMG-AGR Document 952 Filed 08/28/20 Page 1 of 1 Page ID #:40781



     1

     2

     3

     4

     5

     6

     7

     8                       UNITED STATES DISTRICT COURT
     9                      CENTRAL DISTRICT OF CALIFORNIA
    10
                                       WESTERN DIVISION
    11

    12   JENNY LISETTE FLORES, et al.,           Case No.: CV-85-4544-DMG (AGRx)

    13                   Plaintiffs,             ORDER EXPANDING PAGE LIMIT [941]

    14          v.

    15   WILLIAM P. BARR, Attorney General
         of the United States, et al.,
    16
                         Defendants.
    17

    18

    19         IT IS HEREBY ORDERED that the unopposed ex parte application of
    20   amici curiae to expand the page limit is GRANTED, and amici curiae may file and
    21   serve the proposed 40-page brief.
    22

    23   DATED: August 28, 2020              ________________________________
                                             DOLLY M. GEE
    24
                                             UNITED STATES DISTRICT JUDGE
    25

    26

    27

    28
                                                1
